        Case 1:18-cv-00701-JGK Document 31-1 Filed 12/07/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,                       18-CV-00701-JGK

       - against -                                                        ECF CASE




ONE OR MORE UNKNOWN TRADERS IN THE
SECURITIES OF BIOVERATIV, INC.,

                                      Defendants.



                             [PROPOSED] ORDER
              GRANTING SEC’S MOTION FOR EXPEDITED DISCOVERY

       On the Motion of Plaintiff Securities and Exchange Commission (the “SEC”) for an order

expediting discovery and providing for alternative service of process against Defendants, and

having considered the entire record of this case, the Court grants the motion.

       NOW, THEREFORE, IT IS HEREBY ORDERED that in lieu of the time periods,

notice provisions, and other requirements of Rules 26, 30, and 45 of the Federal Rules of Civil

Procedure and the Local Rules of this Court, certain discovery shall proceed prior to the Rule

26(f) conferral (see Fed. R. Civ. P. 26(d)(1)), and shall proceed on the following expedited basis:

(i) the SEC is authorized to take depositions upon oral examination subject to ten (10) business

days’ notice pursuant to Rule 30(a) of the Federal Rules of Civil Procedure; (ii) all depositions in

this action, unless properly noticed to take place elsewhere, shall be taken within the United

States; and (iii) the SEC is authorized to request the production of documents from non- parties,

each of which shall produce documents requested by the SEC within ten (10) business days of

service of such request. Service of any discovery pursuant to this Order may be made by
         Case 1:18-cv-00701-JGK Document 31-1 Filed 12/07/18 Page 2 of 2



facsimile, e-mail, hand, overnight courier, or other method that is reasonably designed to ensure

that a witness actually receives the subpoena. This Order does not resolve the issue of whether

such service is permissible, constitutionally or pursuant to the Federal Rules of Civil Procedure.



                                             _________________________________________
                                             UNITED STATES DISTRICT JUDGE
Issued at :    ______: ______ __.m.

               _______________ __, 2018
               New York, New York




                                               -2-
